Case 8:20-cv-01381-WFJ-JSS Document 29 Filed 10/05/20 Page 1 of 4 PageID 259




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

   CHERRITA CARTER, individually
   and on behalf of all others
   similarly situated,

                             Plaintiff,

   v.
                                                           CASE NO. 8:20-cv-01381-WFI-JSS
   SOUTHWEST AIRLINES CO.
   BOARD OF TRUSTEES,

                  Defendant.
   __________________________________/

                UNOPPOSED MOTION OF THE SECRETARY OF LABOR
                  AS AMICUS CURIAE FOR LEAVE TO FILE A BRIEF

         Under Local Rule 3.01, the Secretary of Labor ("Secretary") as amicus curiae moves

  for leave to file the brief attached to this motion. Plaintiff takes no position on this motion,

  and defendant does not oppose it. See Local Rule 3.01(g) certificate on page four below.

         In this action, plaintiff alleges violations of certain notice requirements stated in the

  Secretary’s regulation, 29 C.F.R. § 2590.606-4(b)(4)(i), issued to carry out part of Title I of

  the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq. The Secretary’s

  attached brief addresses an issue, argued in defendant’s Dispositive Motion to Dismiss First

  Amended Class Action Complaint (ECF #28) (“Motion to Dismiss”), concerning

  construction of that regulation. In support of this motion, the Secretary states as follows:

         1. The Secretary of Labor has primary authority to interpret and enforce Title I of

  ERISA. See 29 U.S.C. §§ 1132, 1133, 1135; Herman v. S.C. Nat’l Bank, 140 F.3d 1413, 1423
Case 8:20-cv-01381-WFJ-JSS Document 29 Filed 10/05/20 Page 2 of 4 PageID 260




  (11th Cir. 1998). When an ERISA-covered group health plan’s participants or beneficiaries

  experience certain life events, such as divorce, death of a covered spouse, or termination of

  employment, ERISA requires that the plan notify them and their qualified beneficiaries that

  they may elect to continue coverage under the plan for a limited time thereafter. Congress

  expressly authorized the Secretary to issue regulations to implement these notice

  requirements. 29 U.S.C. § 1168. The Secretary therefore has a strong interest in seeing that

  his notice regulation here is interpreted accurately.

         2. This case concerns a Department of Labor regulation that requires issuance of

  certain notices concerning temporary continuation of coverage offered by ERISA-covered

  group health plans. For some instances when beneficiaries in such plans may lose the plan’s

  coverage, a Department of Labor regulation requires the plan administrator to notify

  qualified beneficiaries that they can elect (or not) continuation of the plan’s coverage. This

  brief addresses one issue presented in this case:

         Whether a Department of Labor regulation requires that an election notice for
         continuation of plan coverage contain the plan administrator’s contact information,
         where that election notice lists contact information only for the specific “party
         responsible for administration of the plan’s continuation coverage benefits,” 29
         C.F.R. § 2590.606-4(b)(4)(i), who is not the plan administrator.

  The parties have joined this issue in their filings to date. See Motion to Dismiss, ECF #28 at

  19-21; First Amended Class Action Complaint, ECF #21 at ¶¶ 4, 32.b.

         3. The issue addressed by the Secretary’s attached brief is widely applicable (given

  the large number of ERISA-covered group health plans) and likely to recur in civil suits

  (authorized by ERISA section 502(a)(2), 29 U.S.C. § 1132(a)(2)) that allege violations of the

  Secretary’s regulation in dispute here. Even if only briefly, at least two district courts have


                                                 -2-
Case 8:20-cv-01381-WFJ-JSS Document 29 Filed 10/05/20 Page 3 of 4 PageID 261




  sought to interpret this regulation. See Riddle v. Pepsico, Inc., 440 F. Supp. 3d 358, 363–64

  (S.D.N.Y. 2020); Bryant v. Wal-Mart Stores, Inc., No. 16-24818, 2019 WL 3542827, at *5 (S.D.

  Fla. Apr. 18, 2019).

         4. In analyzing the regulation’s text and its preamble (published in the Federal

  Register), the Secretary’s proposed amicus curiae brief discusses points possibly not

  addressed in the parties’ filings to date, which cover many more issues than the narrow

  question of the meaning of 29 C.F.R. § 2590.606-4(b)(4)(i). The Secretary as amicus curiae

  therefore believes that his attached brief may assist this Court’s analysis of this regulation.

                                          CONCLUSION

         Wherefore, for the foregoing reasons, the Court should grant the Secretary of Labor

  as amicus curiae leave to file the attached brief.

                                              Respectfully submitted,

                                              KATE S. O'SCANNLAIN
                                              Solicitor of Labor

                                              G. WILLIAM SCOTT
                                              Associate Solicitor for Plan Benefits Security

                                              THOMAS TSO
                                              Counsel for Appellate and Special Litigation


                                              /s/ Peter B. Dolan________________
                                              PETER B. DOLAN
                                              Senior Trial Attorney, Office of the Solicitor
                                              U.S. Department of Labor
                                              200 Constitution Ave., N.W., Room N-4611
                                              Washington, D.C. 20210
                                              dolan.peter@dol.gov
                                              Office (202) 693-5612 Cell (301) 717-2696
                                              Telefax (202) 693-5610


                                                 -3-
Case 8:20-cv-01381-WFJ-JSS Document 29 Filed 10/05/20 Page 4 of 4 PageID 262




                                 CERTIFICATE OF SERVICE

         I certify that on October 5, 2020, I filed a copy of the foregoing

                    UNOPPOSED MOTION OF THE SECRETARY OF LABOR
                      AS AMICUS CURIAE FOR LEAVE TO FILE A BRIEF,

  with the attached brief for the Secretary of Labor as amicus curiae, electronically in this case
  through the Court’s CM/ECF system, which then electronically served copies of this brief
  on all counsel registered in this case through the Court’s CM/ECF system.

  Dated: October 5, 2020                                /s/_Peter B. Dolan____
                                                        Senior Trial Attorney


              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

         Plaintiff’s counsel Brandon J. Hill has authorized me to state that plaintiff takes no
  position on the Secretary of Labor’s foregoing motion. Defendant’s counsel, Anthony J.
  Palermo, has authorized me to state that defendant does not oppose the Secretary of Labor’s
  foregoing motion.

  Dated: October 5, 2020                                /s/_Peter B. Dolan____
                                                        Senior Trial Attorney




                                                -4-
